— In an action to recover damages for personal injuries, the defendants B.R. Fries & Associates, Inc., and B.R. Fries & Associates, LLC, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 28, 2010, as, in effect, granted the motion of the defendants 601 West Associates, LLC, and Tommy Hilfiger, U.S.A., Inc., in effect, to clarify a prior order of the same court dated January 5, 2010, granting that branch of the cross motion of the defendants 601 West Associates, LLC, and Tommy Hilfiger, U.S.A., Inc., which was for summary judgment on the cross claim of the defendant Tommy Hilfiger, U.S.A., Inc., against them for contractual indemnification, and thereupon directed them to reimburse the defendant Tommy Hilfiger, U.S.A., Inc., for all reasonable attorney’s fees it incurred in connection with its obligation to defend the defendant 601 West Associates, LLC, in this action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the particular circumstances of this case, the Supreme Court properly directed the appellants to reimburse the defend*481ant Tommy Hilfiger, U.S.A., Inc., for all reasonable attorney’s fees it incurred in connection with its obligation to defend the defendant 601 West Associates, LLC, in this action (cf. Weissman v Sinorm Deli, 88 NY2d 437, 446 [1996]). Skelos, J.P., Balkin, Leventhal and Austin, JJ., concur.